             Case 1:20-cv-03033-RA Document 7 Filed 05/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
JOHN MARKS, individually and on behalf of :
all others similarly situated,                            :
                                                          :
                                         Plaintiff,       :         No. 20-CV-3033 (RA)
                                                          :
                           -v-                            :                 ORDER
                                                          :
NEON THERAPEUTICS, INC., CARY                             :
PFEFFER, ROBERT BAZEMORE, ROBERT :
KAMEN, ERIC LANDER, HUGH O’DOWD, :
STEPHEN SHERWIN, ROBERT TEPPER,                           :
and MERYL ZAUSNER,                                        :
                                                          :
                                         Defendants. :
                                                          :
----------------------------------------------------------X

RONNIE ABRAMS, United States District Judge:

        On April 15, 2020 plaintiff filed a class action lawsuit on behalf of public holders of the

common stock of Neon Therapeutics, Inc. The complaint alleges violations of Sections 14(a)

and 20(a) of the Securities Exchange Act of 1934 (“1934 Act”).

        Section 78u-4(a)(3)(A) of the Private Securities Litigation Reform Act (“PSLRA”), 15

U.S.C. § 78u-4(a)(3)(A), requires that:

        Not later than 20 days after the date on which the complaint is filed, the plaintiff or
        plaintiffs shall cause to be published, in a widely circulated national business-oriented
        publication or wire service, a notice advising members of the purported plaintiff class --

                 (I) of the pendency of the action, the claims asserted therein, and the purported
                 class period; and

                 (II) that, not later than 60 days after the date on which the notice is published, any
                 member of the purported class may move the court to serve as lead plaintiff of the
                 purported class.

15 U.S.C. § 78u-4(a)(3)(A)(i). The PSLRA also requires that not later than 90 days after the date
            Case 1:20-cv-03033-RA Document 7 Filed 05/29/20 Page 2 of 2



on which notice is published, the Court shall consider any motion made by a purported class

member in response to the notice, and shall appoint as lead plaintiff the member or members of

the purported plaintiff class that the Court determines to be most capable of adequately

representing the interests of the class members. See id. § 78u-4(a)(3)(B)(i). In the event that

more than one action on behalf of a class asserting substantially the same claim or claims has

been filed, and any party has sought to consolidate those actions for pretrial purposes or for trial,

the Court shall not appoint a lead plaintiff until after a decision on the motion to consolidate is

rendered. See id. § 78u-4(a)(3)(B)(ii).

         Plaintiff shall promptly file a copy of the notice on ECF. Members of the purported class

shall have until 60 days from Plaintiff’s publishing of the required notice to move the Court to

serve as lead plaintiffs. Once Plaintiff has provided the Court with a copy of its notice, the Court

shall set a conference to consider any motions for appointment of lead plaintiff and lead counsel

and for consolidation. That conference shall be held within 90 days of the notice’s publication.

Upon scheduling the conference, the Court will also set a deadline for the service and filing of

the oppositions to any motion for appointment of lead plaintiff.

         Plaintiff shall promptly serve a copy of this Order on each of the Defendants.

SO ORDERED.

Dated:          May 29, 2020
                New York, New York

                                                       ________________________________
                                                       Ronnie Abrams
                                                       United States District Judge
